EXHIBIT 10.56

AMENDMENT

THE NATIONAL CITY CORPORATION

2004 DEFERRED COMPENSATION PLAN

(as amended and restated effective January 1, 2005)

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”), as
successor to The National City Corporation, sponsors The National City
Corporation 2004 Deferred Compensation Plan (the “Plan”);

WHEREAS, Article X of the Plan authorizes the Corporation to amend the Plan; and

WHEREAS, the Corporation wishes to amend the Plan to reflect certain design and
other clarifying changes.

NOW, THEREFORE, IT IS RESOLVED that the Plan is hereby amended as follows,
effective as of January 1, 2010:

 

1. Section 6.1 (“Form of Payment”) is hereby amended and restated in its
entirety as follows:

“Form of Payment. The amounts credited to a Participant’s Cash Sub-Account and
Deferred Share Sub-Account shall be paid in cash.”

2.     The first sentence in Section 5.5(c) (“Allocation of New Elective
Deferrals, Non-Elective Deferred Compensation and Transfers of Accumulated
Amounts”) is amended and restated in its entirety to read as follows:

“(c) Each Participant may reallocate his or her accumulated Cash Sub-Account,
Deferred Share Sub-Account or deferrals among the Investment Options only during
times approved by the Plan Administrator and using forms and procedures
established from time to time by the Plan Administrator for such purpose.”

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 23rd day of December, 2010 pursuant to the authority
delegated by the Corporation’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley Joan L. Gulley Chief Human Resources Officer